DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 6, filed February 17, 2022, with respect to the drawing objections, have been fully considered and are persuasive.  The claim objections have been withdrawn. 
Applicant’s arguments, see page 6, filed February 17, 2022, with respect to the claim objections, have been fully considered and are persuasive.  The claim objections have been withdrawn. 
Applicant’s arguments, see page 6, filed February 17, 2022, with respect to the 35 U.S.C. § 112 rejections, have been fully considered and are persuasive.  The 35 U.S.C. § 112 rejections have been withdrawn. 
Applicant’s arguments, see pages 6-8, filed February 17, 2022, with respect to the 35 U.S.C. § 103 rejections, have been fully considered and are persuasive.  The U.S.C. § 103 rejections have been withdrawn. 

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:

	Regarding Claim 1, 
Neal (US 7246805 B2), teaches an integrated luggage conveyor set comprising: a luggage housing comprising: a front panel with a cover; a back panel; two side panels; a top panel; and a bottom panel; a handle mechanism disposed on the back panel of the luggage housing; and a luggage cart assembly mechanically coupled with the luggage housing, the luggage cart assembly configurable between a stowed state and a deployed state, wherein the luggage cart assembly comprises: a cart base, fixedly attached to the luggage housing, having at least one cart base pivot location with a plurality of cart base wheels attached to the cart base frame. However Neal does not teach the cart frame proximal portion adapted to receive a plurality of pivot pins, and where a cart frame distal portion is unattached and is adapted to receive a plurality of pivot pins in inserted relation; a front wheel bracket assembly pivotally attached to the cart frame proximal to the cart frame distal portion, with a front wheel bracket having a plurality of pivot pins adapted to attach to the cart frame in inserted relation, and where the front wheel bracket is further configured with a front wheel stowed lock pin hole and a front wheel deployed lock pin hole, and a one or more front wheel pivotally attached to the front wheel bracket; 2 of 9Application Serial No. 16547761 Docket No. 0099-0002Office Action Summary - CNTF Aug 18 2021a front wheel bracket assembly lock shaft mechanically attached to the cart frame distal portion and adapted to be selectively inserted into either of the front wheel stowed lock pin hole and front wheel deployed lock pin hole; a rear wheel bracket assembly pivotally attached to the cart frame proximal to the cart frame proximal portion, with a rear wheel bracket having a plurality of pivot pins adapted to 
Turner et al. (US 20060273534 A1), teaches an integrated luggage conveyor set comprising: a luggage housing comprising: a front panel with a cover; a back panel; two side panels; a top panel; and a bottom panel; and a handle mechanism disposed on the back panel of the luggage housing. However, Turner et al. does not teach the cart frame proximal portion adapted to receive a plurality of pivot pins, and where a cart frame distal portion is unattached and is adapted to receive a plurality of pivot pins in inserted relation; a front wheel bracket assembly pivotally attached to the cart frame proximal to the cart frame distal portion, with a front wheel bracket having a plurality of pivot pins adapted to attach to the cart frame in inserted relation, and where the front wheel bracket is further configured with a front wheel stowed lock pin hole and a front wheel deployed lock pin hole, and a one or more front wheel pivotally attached to the front wheel bracket; 2 of 9Application Serial No. 16547761 Docket No. 0099-0002Office Action Summary - CNTF Aug 18 2021a front wheel bracket assembly lock shaft mechanically attached to the cart frame distal portion and adapted to be selectively inserted into either of the front wheel stowed lock pin hole and front wheel deployed lock pin hole; a rear wheel bracket assembly pivotally attached to the cart frame proximal to the cart frame proximal portion, with a rear wheel bracket having a plurality of pivot pins adapted to 

	Claim 1 is allowable as there is no reasonable combination in view of these prior art references that affects the patentability of the claims. In addition, claims 2-5 are allowable by virtue of dependency on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN CAUDILL/Examiner, Art Unit 3733             

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733